Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 12/14/2021. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 12/14 have been fully considered but they are not persuasive. 
Regarding DP
In response: DP remains.

Regarding USC 103 
In response: 103 is withdrawn.

Regarding USC 101 claim eligibility 
In response: The current amendment in claim 1 (similarly, claims 11) does not overcome 101 rejection. The claim limitation processing the sparse vector based on relationships of temporal sequences of spatial patterns in the input data still falls in the category of mental processing and does not render the claim eligible. 
Suggestion: Claim 1 (similarly, claims 11) may be amended to include descriptions of the connections dynamically established among cells/nodes/neurons during leaning (e.g., [0075], “The selected cells then learn a temporal sequence by making .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10318878. Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of patent ‘878 in view of Hawkins corresponds to claims 1 and 2 of the instant application and claims 2-9 of patent ‘878 correspond respectively to claims 3 and 10 of the instant application.
Instant Application
Patent No. 10318878
1. A computer-implemented method for temporal processing data, comprising: 

generating a first sparse vector in a sparse distributed representation based on the plurality of spatial patterns detected at the first time; 
predicting spatial patterns to appear in the input data at a second time subsequent to the first time by processing the generated first sparse vector based on stored
relationships of temporal sequences of spatial patterns in the input data detected
before the first time; 
and generating output vectors from the first node that vary over time based on the prediction, first elements of the output vectors maintained active for a first period of time responsive to prediction associated with the first elements as being determined inaccurate, second elements in the output vectors maintained active for a second period of time longer than the first period responsive to prediction associated the second elements determined as being accurate.
2. The method of claim 1, wherein predicting the spatial patterns in the input data at the second time comprises: each of a plurality of cells receiving sequence inputs indicating activation of connected cells; and placing each of the plurality of cells in a predictive state responsive determining that the sequence inputs indicate that more than a predetermined number or a portion of the connected cells are activated, the predictive state of the plurality of the cells indicated in the output vectors.
3. The method of claim 2, further comprising activating each of the plurality of cells responsive to the first sparse vector including an active element indicating activation of a 
4. The method of claim 1, wherein each of the output vectors identifies which cells in the first node are active at a current time and which of the currently active cells in the first node were predicted at a previous time prior to the current time to become active.
5. The method of claim 4, further comprising: mapping each of a plurality of cells in a second node to a subset of cells in the first node; selecting a subset of the plurality of cells in the second node based on activation of the subset of cells in the first node mapped to the plurality of cells in the second node; and generating a second sparse vector in a sparse distributed representation indicating the selected subset of cells in the second node, activation period of elements of the second sparse vector determined at least on a number of mapped subset of cells in the first node that are active and were previously predicted to become active.
6. The method of claim 5, further comprising performing a temporal sequencing higher than a first order on the second sparse vector.
7. The method of claim 5, further comprising: increasing a permanence value between each of the plurality of cells and a cell in the first node mapped to each of the plurality of cells responsive to the cell in the first node being active when each of the plurality of cells is activated; and decreasing the permanence value between each of the plurality of cells and the cell in the first node mapped to each of the plurality of cells responsive to the cell in the 
8. The method of claim 5, further comprising sending a feedback signal from the second node to the first node to place in a predictive state a subset of cells in the first node mapped to one or more of the plurality of cells in the second node.
9. The method of claim 8, wherein the subset of cells in the first node placed in the predictive state is prioritized for activation responsive to receiving the input data.
10. The method of claim 1, further comprising: providing sensor data and action information associated with the sensor data as the input data; temporally processing the output vectors at a second node connected to the first node to generate a first processed data; providing the first processed data and the action information to a third node; and temporally processing the first processed data and the action information to generate a second processed data.




detecting a plurality of spatial patterns in an input data at a first time by a first node;

predicting spatial patterns to appear in the input data at a second time subsequent to the first time based on the generated first sparse vector, comprising: each of a first plurality of cells in the first node
receiving, by a sequence signal monitor, sequence inputs indicating activation states of connected cells, 
comparing the activation states of the connected cells to a subset of cells indicated in one or more temporal
memory segments that are connected to each of the first plurality of cells and were previously activated at a time prior to the first time, and placing each of the first plurality of cells in a predictive
state responsive to determining that the sequence inputs indicate that more than a predetermined number or portion of the subset of cells are activated; and
generating output vectors from the first node that vary over time based on the predictive states of the first plurality of cells, first elements of the output vectors
maintained active for a first period of time responsive to predictive states of cells in the first plurality of cells associated with the first elements as being determined inaccurate, second elements in the output vectors maintained active for a second period of time longer than the first period responsive to predictive states of cells in the first plurality of cells associated with the second elements determined as being accurate;

forming connections for at least one activated cell in the first node to other cells in the first node during activation of the at least one activated cell; and 

2. The method of claim 1, further comprising activating each of the first plurality of cells responsive to the first sparse vector including an active element indicating activation of a corresponding column that includes each of the first plurality of cells.
3. The method of claim 1, wherein each of the output vectors identifies which cells in the first node are active at a current time and which of currently active cells in the first
node were predicted at a previous time prior to the current time to become active.
4. The method of claim 3, further comprising: mapping each of a second plurality of cells in a second node to a subset of cells in the first node; selecting a subset of the second plurality of cells in the
second node based on activation of the subset of cells in the first node mapped to the second plurality of cells
in the second node; and generating a second sparse vector in a sparse distributed
representation indicating the selected subset of cells in the second node, activation period of elements of the  second sparse vector determined at least on a number of mapped subset of cells in the first node that are active and were previously predicted to become active.
5. The method of claim 4, further comprising performing  a temporal sequencing higher than a first order on the second sparse vector.
6. The method of claim 4, further comprising: increasing a permanence value between each of the second
plurality of cells and a cell in the first node mapped  to each of the second plurality of cells responsive to the cell in the first node being active when each of the second 
second plurality of cells and the cell in the first node mapped to each of the second plurality of cells responsive to the cell in the first node being inactive when each of the second plurality of cells is activated.
7. The method of claim 4, further comprising sending a feedback signal from the second node to the first node to place in a predictive state a subset of cells in the first node mapped to one or more of the second plurality of cells in the second node.
8. The method of claim 7, wherein the subset of cells in the first node placed in the predictive state is prioritized for activation responsive to receiving the input data.
9. The method of claim 1, further comprising: providing sensor data and action information associated with the sensor data as the input data; temporally processing the output vectors at a second node connected to the first node to generate a first processed data; providing the first processed data and the action information
to a third node; and temporally processing the first processed data and the  action information to generate a second processed data.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-11, 14-20 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1:

Step 2a, prong 1: The claim recites an abstract idea. Steps “generating a first sparse vector in a sparse distributed representation based on the plurality of spatial patterns detected at the first time”, “predicting spatial patterns to appear in the input data at a second time subsequent to the first time by processing the generated first sparse vector based on stored relationships of temporal sequences of spatial patterns in the input data detected before the first time” and “generating output vectors from the first node that vary over time based on the prediction, first elements of the output vectors maintained active for a first period of time responsive to prediction associated with the first elements as being determined inaccurate, second elements in the output vectors maintained active for a second period of time longer than the first period responsive to prediction associated the second elements determined as being accurate” fall under the category of mental processing. The function “processing the generated first sparse vector based on stored relationships of temporal sequences of spatial patterns in the input data detected before the first time” is merely numerical calculation and can be processed mentally. 
Step 2a, prong 2: This judicial exception is not integrated into a practical application. The additional elements include a computer and a node. The node is to perform “detecting a plurality of spatial patterns in an input data at a first time”. The stored relationships of temporal sequences are merely data to be processed. Thus, additional elements do not improve the functioning of a computer or effect a transformation of a particular article to a different state. 

Claim 11 recites a computer device to perform the process of claim 1. The discussion given in claim 1 is incorporated herein by reference. The claim has additional elements a processor, a node and a sequence processors. The spec describes a processor to perform generic computer functions (e.g., [0120], “The processor retrieves and executes commands stored in the memory.”). The spec only describes a sequence processor to perform the temporal data (e.g., Fig 4 or Fig 6). However, a temporal memory segment or a cell can be only a data structure. Additional elements taken individually or in ordered combination do not amount to significantly more. Claim 11 is ineligible.
Dependent claims 4-9 and 14-19, and 10 and 20 include additional limitations in respectively identifying active cells that were predicted at a previous time to become active output vectors including adjusting performance value, sending feedback signal from nodes, generating further processed data through temporally processing previously processed data and action information. Additional limitations are also directed to an abstract idea. Adding an abstract idea to another abstract idea (i.e., the generation of output vector for prediction) does not render the claim non-abstract. Dependent claims do not have additional elements that amount to significantly more than the judicial exception. Dependent claims are not eligible.

Allowable Subject Matter
No prior rejection is given against claims 1-20. References of record fails to expressly teach predicting spatial patterns by processing the generated first sparse vector based on temporal sequences of spatial patterns detected before the first time and generating output vectors based on predictions of spatial patterns with the first elements as being determined inaccurate, second elements in the output vectors maintained active for a second period of time longer than the first period responsive to prediction associated the second elements determined as being accurate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., Commons (US 9015093) teaches sensory-motor effects for controlling the sensory-motor task including actions on text, letter, words, patterns and concepts (e.g., col 62, lines 60-64, col 31, lines 34-42) and thus, the claimed concept of  receiving the output and action information from a previous processing stage.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu,chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	March 13, 2022